Oassoday, C. J.
Erom a reading of the complaint it is manifest that the demurring defendants are made parties to this action merely because they claim to have some interest in or lien upon the mortgaged premises or some part thereof, and claim to have some interest in and to he the owners of said note and mortgage; and that they make such claim of ownership not only to the plaintiff, hut also to the defendants personally 'liable for the payment of the note and mortgage, and who hy reason of such claim refuse to pay the same to the plaintiff. Of course, it is important to the persons so personally liable that such conflicting claims to the ownership of the note and mortgage should be conclusively determined before payment. It is only by making all claimants parties that the money can safely be paid into court. In view of these facts the plaintiff demands judgment that he be adjudged to be the sole and absolute owner of the note and mortgage, and that the demurring defendants have no interest therein and be barred therefrom. True, the complaint alleges that the demurring defendants have in fact no interest whatsoever in said note and mortgage or said premises; but does that prevent the demurring defendants from being proper parties to this action ? The statute declares:
“Any person may be made a defendant who has or claims an interest in the controversy adverse to the plaintiff, or who is a necessary party to a complete determination or settlement of the questions involved therein.” Sec. 2603, Stats. (1898).
This does not limit the defendants to those who have an interest in the controversy, but extends to and includes those who elaiin such interest. See, also, sec. 2610 and the last clause of sec. 3186, Stats. (1898). We must hold that the demurring defendants were properly made parties to this action.
By the Court. — The order of the circuit court is reversed/ and the cause is remanded with direction to overrule the demurrer and for further proceedings according to law.